OFFICE   OF THE   ATTORNEY      GENERAL   OF TEXAS
                                    AUSTIN




Honorable W. P. Hurnm, Jr.
Oounty Auditor
wbllbr county
Henpstaad, Tcxars
Dear   Sir:                 cplnion No. O-7161
                            Rer Whether the Comzlerionsrs'         Court ot
                                 Sallsr County is lega
                                 to oq%ti~ iCs sheriff'
                                 with a maehino gun,
                                 same, tear gas bo
                                 radlo,end  other




                                             II (a), Yernoa*s Annotated
                                             l.n part ad follarr81
                                      of ssoh month of him tenure of oftloe,
                              d berein who ie oompensa$rid on a fee bests
                              rt of the report now required by law, an
                          am ot6takuent of all t&e aotual and neoelrsary
                            d by hlla in the oonduet ot his office          such
                            tamps, telephone,        premlu@ WA ofriolalr'
                            the cost or surety        bonds for his deputies,
       prenlun on fire,      burglary,      theft,   robbery insurenoe protect-
       ing public finds,       traveling     expenses, and other neoassarg
       expenses; provided,        that In addition to the orfioara         named
       herein,   the oountp      treasurer,     county auditor,   county road
       aotissionere,      county scrhool superintendent,         and the hide
       and a&ma1 inspeotor          shall llkewlse ruake a report      on the
       premiums on offfoiala*         bonds, inalubingthe       boat 0r surety
       bond6 for any dsputiea,          an4 said premiums shall be aubjeot
       to payment out of the feet3 of said offlae,             as herein othemise
          ~HOII
             . W. P. Hems,      Jr.,   page 2


                psovlded for the officer8      named; and provided further
                that If any of the officers      80 designated are on a salary
                rather than a fee Baels, then ell suoh bond premium for
                officers    and their deputies shal,l be paid from the General
                Fund of the county.       The Commlsslonera Court of the county
                of the eberlfr~s     rosldence may, .upon the written and sworn
                applloatlon    or the eherlff   rtatlngthe    neceselty   therefor,
                purohaer equipment for a Bureau of Crlnlnal Ilentlfloatlon
                such ae cameras, fingerprint       oarda, inks, chemloals, mloro-
                soopee ) radio and 1aboreDory aqulpmant,       filing   cards, filing
                oablnets,    tear gae, and other equipment in keeping with the
                syetem In uee by the Department of Public Sarety of this
                State or the United Staten Department of Juatlaa          and/or
                Bureau of Criminal IdentIfloatIon.        . . .*
                   We ert lnfonmd by the Departuent of Publlo Safety
     of Texas that the Iteaus of equipment named by you are ln keeping
     with the 8yutei& ai law enforwamnt         In uao by l~lid Departmnt ,.
     end that    suoh Itams are In rdot boi;oe tueb by the Dspartmant of
     PublIo Sototy.       We think   the ebovo q\roted statute     sufiloiantly
     broad to authorI         the Ocm&sIon8ra*      Oourt of Wailer Oouaty,
     ;gn     roper a~3qM8atIon threfor, to purdhaso t&d equlpaent
          tl e u80 o? the 8harIfF8       d8partmat.       It Ia thmnfon        our
*~
 ::r 0p+
  :::_
     .iy’i:‘:~
     a uth o *Iiid,
               tad   ~.
                      the,
                    up oth G,~w~wo~~~~~:..~o~,
                             n:: rer Ith ud ao r r lor warn
                                                      op rp nlio st,o
                                                                    o*
                                                                cl0wty     *
                                                                         thn   i
                                                                               e                ,
          8herIff of Weller County stating t her neaesrl~y therefor,   to
          purehare. a meohino #gun, aBmwnItIon ior w      tear gal bombs,
          aqa two-my radlo.   for the we, 0r raid sheriff~8   departsant.
                     We am not sure whet you awan by the expresslon                   *other
          8imilar~~equipment,~and therriora    are not In a po8i~ion             to    anEwer
          your qUe8tiOn  a8 k, ,llWh othir  ~UipJ#Ont.

                                                  Yours very   truly        .~

                                            AT!i’ORtmyORHERAL QY TEXAS

          APPii~VED H#&3 22,   1945,        Blr
                                                   (allpea) y.     a.   As&RR
          (Slmed)  QROVI%SELLRR9                                 iU8i8tWt
          ATTORNXY tRXifW& OB ‘L%xAs

           WRAIRLT
           Am
                                                      AP?RCvEDOpinion Comm.Ittsr
                                                             By MS Chairman